Cross appeals from a judgment in favor of claimants, entered October 16, 1968, upon a decision of the Court of Claims. The State appropriated approximately 10.6 acres of claimants’ land including a building thereon which was situated along Route 23 in the Town of Cairo, Greene County. Claimants are appealing from only that part of the judgment which awarded $12,000 for the building and land improvements contending that said award is inadequate. The claimants’ main argument is that the assessed valuation of the property indicated a larger value than found by the court. While it is true that assesed valuation is one of the factors to be considered (Court of Claims Act, § 16, subd. 2), such proof is significant only when the remaining proof in the record is very questionable (Zogby v. State of New York, 26 A D 2d 899); there must be other factors to sustain the award. The court fixed a market value within the range of the expert testimony (Kozecke v. State of New York, 34 A D 2d 599) and we find no reason to disturb it. The issue of whether interest on the judgment should be suspended on the ground that appellants delayed in perfecting the appeal is not properly before this court. Judgment affirmed, without costs. Herlihy, P. J., Reynolds, Aulisi, Staley, Jr., and Sweeney, JJ., concur.